PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D908,501
Issue Date: January 26, 2021
Application No. 29/695,259
Filing Date: June 18, 2019
Attorney Docket No.: 37347-0009-DES1
:
:
:     DECISION ON PETITION
:    
:



This is a decision in response to the petition under 37 CFR 1.55(g), filed January 28, 2021, to accept a submission of a certified copy of the foreign application, by way of a Certificate of Correction.

A review of the record discloses that the application issued into a patent on January 26, 2021.  On January 28, 2021, the present petition was filed, along with a Certificate of Correction and the requisite petition fees. While it is noted that the requirements of 37 CFR 1.55(g)(1) were satisfied in the petition filed January 28, 2021, a decision on the petition was never rendered.  However, on March 9, 2021, the Office mailed a Certificate of Correction, identifying foreign Application 
No. IB 9720003654 on the title page of the patent.   

Since the record shows that a grantable petition was filed on January 28, 2021, the present petition is granted nunc pro tunc.

The Office acknowledges receipt of a certified copy of foreign Application No. IB 9720003654 retrieved on January 6, 2021.

Since the correspondence address given in the present petition differs from the address of record, a courtesy copy of this decision is being mailed to the address given on the petition. Thereafter, the Office will mail all future correspondence solely to the address of record, unless otherwise instructed by the applicant. 

Any questions concerning this decision may be directed to undersigned at (571) 272-3226.  

   
/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc:	David M. Marcus
	McNees Wallace & Nurick LLC
	21 E. State St., Suite 1700
	Columbus, OH  43215